Title: To John Adams from Richard Rush, 20 May 1814
From: Rush, Richard
To: Adams, John




Dear sir.
Washington May 20. 1814.


On my return four day ago from Philadelphia where I had been for a fortnight I had the pleasure to find your favor of the 2d of this month which arrived during my absence, for which, as for all I get from you, I must return my thanks. One of the objects of my visit was to lay in a stock of new law books, as I hope, by hard study, to lay in a stock of law knowledge. At least I know this is my duty. My surviving parent has done me the happiness to return with me from Philadelphia, and is now in my family on a visit, much to our gratification and with a prospect as I ardently hope of the new scene having a friendly influence upon her spirits and feelings. She begs I will mention her affectionate compliments to Ms Adams and yourself.
What astonishing events in Europe, and in what are they to end? Despatches from our public agents abroad, even of dates anterior to the occupation of Paris, do not I think much encourage the hope of a speedy peace for us, though such an opinion I could only venture to express to you, Sir, and one other correspondent in Philadelphia. What, for example, would new England say to great Britain talking about excluding us from trade beyond the cape of good hope, from the west Indies, and from the new foundland fisheries? Though not absolutely authentic, yet we have lately had intimations to this effect. The entry of Paris by the allies will place her at the still higher pitch of exaltation and of exultation, from which the may but the more fiercely wreak herself upon us. Yet are then those among us, and of the peace party too, who hail this late news as glorious news. We shall see the end of it. I can take no rational view of it. that is not likely to lead to a prolongation of our war.
As to Mr. J. Q. Adam’s destiny all I have to say at present is, that I think it ought to be, and that the time must come when it will be, the highest that a citizen of the American states can know. As to my humble self, never meaning to act any other part but such as I believe right I am happy that I can put at defiance newspapers, any set of man, or any man.
The lakes, the lakes, the lakes, O, how shocking is it that we have not yet the command of the lakes!
I have digested all the preliminary observations about dreams, and am, somewhat more anxiously than ever, your attached and respectfully devoted friend and servant.

R. Rush.


